Case 1:20-cv-01580-RCL Document 24 Filed 06/19/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
Plaintiff,

Vv, No. 20-1580 (RCL)
JOHN R. BOLTON,

Defendant.

 

 

PRornssi ORDER
Lia

Upon consideration of the Motion for Leave to File Brief Amici Curiae in Support of
Defendant’s Opposition to the Government’s Emergency Application for a Temporary Restraining
Order and Motion for Preliminary Injunction, it is hereby

ORDERED that the Motion is granted, and further

ORDERED that the brief of the American Civil Liberties Union, the American Civil
Liberties Union of the District of Columbia, and the Knight First Amendment Institute at Columbia
University as Amici Curiae in Support of Defendant’s Opposition to the Government’s Emergency
Application for a Temporary Restraining Order and Motion for Preliminary Injunction is hereby

deemed filed in the above-captioned action.

Dated: Cf 1P/an <S, C- oolute

Hon. Royce C. Lamberth
United States District Judge

 
